The petition filed on behalf of Bobbie Douglas alleges that she is unlawfully imprisoned and restrained of her liberty by Carl Froneberger, chief of police of the city of Lawton; that the cause of said restraint is that on the 28th day of December, 1921, she was arrested without a warrant and imprisoned in the city jail, and on the 29th day of December, 1921, she was presented to the police judge, John Manning, who adjudged her guilty and sentenced her to pay two fines of $20 each; that no complaint was ever filed and no evidence offered, and no commitment issued. The only record made is what is designated as prisoner's blank, a certified copy of which is attached to the petition.
A rule to show cause was duly entered and issued why the writ of habeas corpus should not be awarded as prayed for, *Page 468 
made returnable January 17, 1922, and petitioner was ordered released on giving her own recognizance in the sum of $100. On the return day no answer was filed, and no appearance made in behalf of respondent.
The question presented is fully discussed in the case of In re Bochmann, 20 Okla. Crim. 78, 201 P. 537.
For the reasons stated in the opinion in that case, it is our opinion that petitioner is entitled to a discharge, and she is therefore by the judgment of this court discharged from the imprisonment of which she complains.